Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

Boulevard Acquisition Corp.

399 Park Avenue, 6th Floor

New York, NY 10022

 

Ladies and Gentlemen:

 

In connection with the proposed acquisition (the “Transaction”) by Boulevard
Acquisition Corp., a Delaware corporation (the “Company”), of all of the issued
and outstanding capital stock of AgroFresh Inc., the Company is seeking
commitments from certain of its existing stockholders and other persons known to
the Company to purchase shares of the Company’s common stock, par value $0.0001
per share (the “Shares”), for a purchase price of $10.25 per share, in a private
placement in which the Company expects to raise an aggregate of $50,000,000
(subject to increase or decrease in the discretion of the Company). In
connection therewith, the undersigned and the Company agree as follows:

 

1.                                      The undersigned hereby irrevocably
subscribes for and agrees to purchase from the Company such number of Shares as
is set forth on the signature page of this Subscription Agreement on the terms
provided for herein. The undersigned understands and agrees that the Company
reserves the right to accept or reject the undersigned’s subscription for the
Shares for any reason or for no reason, in whole or in part, at any time prior
to its acceptance by the Company, and the same shall be deemed to be accepted by
the Company only when this Subscription Agreement is signed by a duly authorized
person by or on behalf of the Company; the Company may do so in counterpart
form. In the event of rejection of the entire subscription by the Company or the
termination of this subscription in accordance with the terms hereof, the
undersigned’s payment hereunder will be returned promptly to the undersigned
along with this Subscription Agreement, and this Subscription Agreement shall
have no force or effect.  In the event that the Company rejects the subscription
in part, the undersigned may terminate this Subscription Agreement by providing
notice to the Company within one business day of receiving notification that its
subscription was rejected in part.

 

2.                                      The closing of the sale of Shares
contemplated hereby (the “Closing”) is contingent upon the anticipated
consummation of the Transaction.  The Company intends to hold the Closing at
least two (2) business days prior to the anticipated closing date of the
Transaction.  Upon (i) satisfaction of the conditions set forth in Section 3
below and (ii) not less than three (3) business days’ written notice from (or on
behalf of) the Company to the undersigned (the “Closing Notice”), that the
Company reasonably expects all conditions to the closing of the Transaction to
be satisfied on a date that is not less than five (5) business days from the
date of the Closing Notice, the undersigned shall deliver to the Company on the
closing date specified in the Closing Notice (the “Closing Date”) the
subscription amount for the Shares subscribed by wire transfer of United States
dollars in immediately available funds to the account set forth on Exhibit A
attached hereto (or such other account specified by the Company in the Closing
Notice) against delivery to the undersigned of the Shares in book entry form as
set forth in the following sentence.  The Company shall deliver (or cause the
delivery of) the Shares in book entry form to the undersigned or to a custodian
designated by undersigned, as applicable, as indicated below.  This Subscription
Agreement shall terminate and be of no further force or effect, without any
liability to either party hereto, if the Company notifies the undersigned in
writing that it has abandoned its plans to move forward with the Transaction
and/or terminates the undersigned’s obligations without the delivery of the
Shares having occurred.

 

--------------------------------------------------------------------------------


 

3.                                      The Closing is also subject to the
closing condition that, on the Closing Date, no suspension of the qualification
of the Shares for offering or sale or trading in any jurisdiction, or initiation
or threatening of any proceedings for any of such purposes, shall have occurred.

 

4.                                      The undersigned acknowledges and agrees
that, without the prior written consent of the Company, during the period
commencing on the Closing Date and continuing until the expiration of the ninety
(90) day period commencing on the date of the closing of the Transaction, the
undersigned shall not (a) sell, assign, transfer (including by operation of
law), incur any liens, charges, security interests, options, claims, mortgages,
pledges, proxies, voting trusts or agreements, obligations, understandings or
arrangements or other restrictions on title or transfer of any nature
whatsoever, dispose of or otherwise encumber (each, a “Transfer”), (b) make any
short sale of, grant any option for the purchase of, or (c) enter into any
hedging or similar transaction with the same economic effect as a Transfer of,
any of the Shares.  The Company may impose stop-transfer instructions and may
stamp each certificate representing the Shares with an appropriate legend to
enforce the provisions of the foregoing sentence. Any purported Transfer or
other transaction in violation of this Section 4 shall be null and void.

 

5.                                      The undersigned is (i) a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act of 1933,
as amended (the “Securities Act”)) or (ii) an institutional “accredited
investor” (within the meaning of Rule 501(a) under the Securities Act), in each
case, satisfying the requirements set forth on Schedule A, and is acquiring the
Shares only for his, her or its own account and not for the account of others,
and not on behalf of any other account or person or with a view to, or for offer
or sale in connection with, any distribution thereof in violation of the
Securities Act (and shall provide the requested information on Schedule A
following the signature page hereto). The undersigned is not an entity formed
for the specific purpose of acquiring the Shares.

 

6.                                      The Company represents and warrants
that:

 

a.              The Company has been duly incorporated, is validly existing and
is in good standing under the laws of the State of Delaware, with corporate
power and authority to own, lease and operate its properties and conduct its
business as presently conducted.

 

b.              The Shares have been duly authorized and, when issued and
delivered to the undersigned against full payment therefor in accordance with
the terms of this Subscription Agreement, the Shares will be validly issued,
fully paid and non-assessable and will not have been issued in violation of or
subject to any preemptive or similar rights created under the Company’s
Certificate of Incorporation or under the law of the State of Delaware.

 

c.               This Subscription Agreement has been duly authorized, executed
and delivered by the Company and is enforceable in accordance with its terms,
except as may

 

2

--------------------------------------------------------------------------------


 

be limited or otherwise affected by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws relating to or affecting
the rights of creditors generally, and (ii) principles of equity, whether
considered at law or equity.

 

d.              The issuance and sale of the Shares and the compliance by the
Company with all of the provisions of this Subscription Agreement and the
consummation of the transactions herein will be done in accordance with the
NASDAQ marketplace rules and will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of the Company or any of its subsidiaries pursuant
to the terms of (i) any indenture, mortgage, deed of trust, loan agreement,
lease, license or other agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the property or assets of the Company is subject,
which would have a material adverse effect on the business, properties,
financial condition, stockholders’ equity or results of operations of the
Company (a “Material Adverse Effect”) or affect the validity of the Shares or
the legal authority of the Company to comply with the terms of this Subscription
Agreement; (ii) result in any violation of the provisions of the organizational
documents of the Company or any of its subsidiaries; or (iii) result in any
violation of any statute or any judgment, order, rule or regulation of any court
or governmental agency or body, domestic or foreign, having jurisdiction over
the Company or any of its subsidiaries or any of its properties which would have
a Material Adverse Effect or affect the validity of the Shares or the legal
authority of the Company to comply with this Subscription Agreement; subject, in
the case of the foregoing clauses (i) and (iii) with respect to the consummation
of the transactions therein contemplated.

 

7.                                      The undersigned understands that the
Shares are being offered in a transaction not involving any public offering
within the meaning of the Securities Act and that the Shares have not been
registered under the Securities Act. The undersigned understands that the Shares
may not be resold, transferred, pledged or otherwise disposed of by the
undersigned absent an effective registration statement under the Securities Act
except (i) to the Company or a subsidiary thereof, (ii) to non-U.S. persons
pursuant to offers and sales that occur outside the United States within the
meaning of Regulation S under the Securities Act or (iii) pursuant to another
applicable exemption from the registration requirements of the Securities Act,
and in each of cases (i) and (iii) in accordance with any applicable securities
laws of the states and other jurisdictions of the United States, and that any
certificates representing the Shares shall contain a legend to such effect. The
undersigned acknowledges that the Shares will not be eligible for resale
pursuant to Rule 144A promulgated under the Securities Act. The undersigned
understands and agrees that the Shares will be subject to transfer restrictions
and, as a result of these transfer restrictions, the undersigned may not be able
to readily resell the Shares and may be required to bear the financial risk of
an investment in the Shares for an indefinite period of time. The undersigned
understands that it has been advised to consult legal counsel prior to making
any offer, resale, pledge or transfer of any of the Shares.

 

3

--------------------------------------------------------------------------------


 

8.                                      The Company agrees that, promptly after
the consummation of the Transaction, the Company will file with the Securities
and Exchange Commission (the “SEC”) a registration statement registering (among
other securities) the resale of the Shares (the “Registration Statement”), and
the Company shall use its commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable after the
filing thereof; provided, however, that the Company’s obligations to include the
Shares in the Registration Statement are contingent upon the undersigned
furnishing in writing to the Company such information regarding the undersigned,
the securities of the Company held by the undersigned and the intended method of
disposition of the Shares as shall be reasonably requested by the Company to
effect the registration of the Shares, and shall execute such documents in
connection with such registration as the Company may reasonably request that are
customary of a selling stockholder in similar situations.

 

9.                                      The undersigned understands and agrees
that the undersigned is purchasing Shares directly from the Company.  The
undersigned further acknowledges that there have been no representations,
warranties, covenants and agreements made to the undersigned by the Company, or
its officers or directors, expressly or by implication, other than those
representations, warranties, covenants and agreements included in this
Subscription Agreement.

 

10.                               The undersigned represents and warrants that
its acquisition and holding of the Shares will not constitute or result in a
non-exempt prohibited transaction under Section 406 of the Employee Retirement
Income Security Act of 1974, as amended, Section 4975 of the Internal Revenue
Code of 1986, as amended (the “Code”), or any applicable similar law (a
“Prohibited Transaction”).

 

11.                               The undersigned acknowledges and agrees that
the undersigned has received such information as the undersigned deems necessary
in order to make an investment decision with respect to the Shares. Without
limiting the generality of the foregoing, the undersigned acknowledges that it
has reviewed the Company’s filings with the SEC including, without limitation,
(a) the current report on Form 8-K filed by the Company on May 4, 2015 and
(b) the preliminary proxy statement filed by the Company on May 14, 2015 (the
“Preliminary Proxy Statement”). The undersigned represents and agrees that the
undersigned and the undersigned’s professional advisor(s), if any, have had the
full opportunity to ask such questions, receive such answers and obtain such
information as the undersigned and such undersigned’s professional advisor(s),
if any, have deemed necessary to make an investment decision with respect to the
Shares. The undersigned further acknowledges that the information contained in
the Preliminary Proxy Statement is preliminary and subject to change, and that
any changes to the information contained in the Preliminary Proxy Statement,
including, without limitation, any changes based on updated information or
changes in terms of the Transaction, shall in no way affect the undersigned’s
obligation to purchase the Shares hereunder.

 

12.                               The undersigned became aware of this offering
of the Shares solely by means of direct contact between the undersigned and the
Company, and the Shares were offered to the undersigned solely by direct contact
between the undersigned and the Company. The undersigned did not become aware of
this offering of the Shares, nor were the Shares offered to the undersigned, by
any other means. The undersigned acknowledges that the Company represents and
warrants that the Shares (i) were not offered by any form of general
solicitation or general advertising and (ii) are not being offered in a manner
involving a public offering under, or in a distribution in violation of, the
Securities Act, or any state securities laws.

 

4

--------------------------------------------------------------------------------


 

13.                               The undersigned acknowledges that it is aware
that there are substantial risks incident to the purchase and ownership of the
Shares, including risks set forth the section entitled “Risk Factors” in the
Preliminary Proxy Statement.

 

14.                               The undersigned has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Shares, and the undersigned has sought
such accounting, legal and tax advice as the undersigned has considered
necessary to make an informed investment decision.

 

15.                               Alone, or together with any professional
advisor(s), the undersigned represents and acknowledges that the undersigned has
adequately analyzed and fully considered the risks of an investment in the
Shares and determined that the Shares are a suitable investment for the
undersigned and that the undersigned is able at this time and in the foreseeable
future to bear the economic risk of a total loss of the undersigned’s investment
in the Company. The undersigned acknowledges specifically that a possibility of
total loss exists.

 

16.                               In making its decision to purchase the Shares,
the undersigned represents that it has relied solely upon independent
investigation made by the undersigned.

 

17.                               The undersigned understands and agrees that no
federal or state agency has passed upon or endorsed the merits of the offering
of the Shares or made any findings or determination as to the fairness of this
investment.

 

18.                               The execution, delivery and performance by the
undersigned of this Subscription Agreement are within the powers of the
undersigned, have been duly authorized and will not constitute or result in a
breach or default under or conflict with any order, ruling or regulation of any
court or other tribunal or of any governmental commission or agency, or any
agreement or other undertaking, to which the undersigned is a party or by which
the undersigned is bound, and, if the undersigned is not an individual, will not
violate any provisions of the undersigned’s charter documents, including,
without limitation, its incorporation or formation papers, bylaws, indenture of
trust or partnership or operating agreement, as may be applicable. The signature
on this Subscription Agreement is genuine, and the signatory, if the undersigned
is an individual, has legal competence and capacity to execute the same or, if
the undersigned is not an individual the signatory has been duly authorized to
execute the same, and this Subscription Agreement constitutes a legal, valid and
binding obligation of the undersigned, enforceable against the undersigned in
accordance with its terms.

 

19.                               Neither the due diligence investigation
conducted by the undersigned in connection with making its decision to acquire
the Shares nor any representations and warranties made by the undersigned herein
shall modify, amend or affect the undersigned’s right to rely on the truth,
accuracy and completeness of the Company’s representations and warranties
contained herein.

 

5

--------------------------------------------------------------------------------


 

20.                               The undersigned represents and warrants that
the undersigned is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (collectively, a “Prohibited Investor”). 
The undersigned agrees to provide law enforcement agencies, if requested
thereby, such records as required by applicable law, provided that the
undersigned is permitted to do so under applicable law.  The undersigned
represents that if it is a financial institution subject to the Bank Secrecy Act
(31 U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the USA PATRIOT Act
of 2001 (the “PATRIOT Act”), and its implementing regulations (collectively, the
“BSA/PATRIOT Act”), that the undersigned maintains policies and procedures
reasonably designed to comply with applicable obligations under the BSA/PATRIOT
Act.  The undersigned also represents that, to the extent required, it maintains
policies and procedures reasonably designed for the screening of its investors
against the OFAC sanctions programs, including the OFAC List.  The undersigned
further represents and warrants that, to the extent required, it maintains
policies and procedures reasonably designed to ensure that the funds held by the
undersigned and used to purchase the Shares were legally derived.

 

21.                               Neither this Subscription Agreement nor any
rights that may accrue to the undersigned hereunder (other than the Shares
acquired hereunder, if any) may be transferred or assigned.

 

22.                               The Company may request from the undersigned
such additional information as the Company may deem necessary to evaluate the
eligibility of the undersigned to acquire the Shares, and the undersigned shall
provide such information as may reasonably be requested, to the extent readily
available and to the extent consistent with its internal policies and
procedures.

 

23.                               The undersigned acknowledges that the Company
and others will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Closing, the undersigned agrees to promptly notify the Company if any of
the acknowledgments, understandings, agreements, representations and warranties
set forth herein are no longer accurate. The undersigned agrees that each
purchase by the undersigned of Shares from the Company will constitute a
reaffirmation of the acknowledgments, understandings, agreements,
representations and warranties herein (as modified by any such notice) by the
undersigned as of the time of such purchase.

 

24.                               The Company is entitled to rely upon this
Subscription Agreement and is irrevocably authorized to produce this
Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

25.                               The Company shall not publicly disclose the
name of any undersigned or any affiliate or investment adviser of the
undersigned, or include the name of any undersigned or any affiliate of the
undersigned in any filing with the SEC (other than in any filings made in
respect of this transaction or in accordance with periodic filing requirements
under the Securities Exchange Act of 1934, as amended, or in connection with the
registration statement that the

 

6

--------------------------------------------------------------------------------


 

Company is required to file pursuant to the terms of this Subscription
Agreement, in each case to the extent such disclosure is required by law or
regulations) or any regulatory agency, without the prior written consent of such
undersigned, except to the extent such disclosure is required by law or
regulations, in which case the Company shall provide the undersigned with prior
notice of such disclosure, to the extent such notice is practicable.

 

THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY
OTHER STATE.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

 

Signature of Investor:

 

Signature of Joint Investor, if applicable:

 

 

 

 

 

 

Name of Investor

 

Name of Joint Investor, if applicable:

 

 

 

 

 

 

(Please print. Please indicate name and capacity of person signing above)

 

(Please Print. Please indicate name and capacity of person signing above)

 

 

 

 

 

 

Name in which shares are to be registered (if different):

 

Date:                             , 2015

 

 

 

 

 

 

Email Address:

 

 

 

 

If there are joint investors, please check one:

 

o                                    Joint Tenants with Rights of Survivorship

 

o                                    Tenants-in-Common

 

o                                    Community Property

 

--------------------------------------------------------------------------------


 

Investor’s EIN:

 

Joint Investor’s EIN:

 

 

 

 

 

 

Business Address-Street:

 

Mailing Address-Street (if different):

 

 

 

 

 

 

City, State, Zip:

 

City, State, Zip:

 

 

 

 

 

 

Attn:

 

 

Attn:

 

 

 

 

 

 

 

Telephone No.:

 

Telephone No.:

 

 

 

 

 

 

Facsimile No.:

 

Facsimile No.:

 

 

 

 

 

 

Number of Shares subscribed for:

 

 

 

 

 

 

 

 

Aggregate Subscription Amount: $

 

Price Per Share: $10.25

 

You must pay the Subscription Amount by wire transfer of United States dollars
in immediately available funds to the account set forth on Exhibit A attached
hereto (or to such other account specified by the Company in the Closing
Notice).  To the extent the offering is oversubscribed, the number of Shares
received may be less than the number of Shares subscribed for.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Boulevard Acquisition Corp. has accepted this Subscription
Agreement as of the date set forth below.

 

 

 

BOULEVARD ACQUISITION CORP.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Date:            , 2015

 

 

10

--------------------------------------------------------------------------------


 

SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF THE INVESTOR

 

A.                                    QUALIFIED INSTITUTIONAL BUYER STATUS

(Please check the applicable subparagraphs):

 

1.                                        ¨                                 We
are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act).

 

B.                                    INSTITUTIONAL ACCREDITED INVESTOR STATUS

(Please check the applicable subparagraphs):

 

1.                                        ¨                                 We
are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act.

 

2.                                        ¨                                 We
are not a natural person.

 

C.                                    AFFILIATE STATUS

(Please check the applicable box)

 

THE INVESTOR:

 

¨                                    is:

¨                                    is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.

 

This page should be completed by the Investor and constitutes a part of the
Subscription Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Wire Transfer Instructions

 

--------------------------------------------------------------------------------